Citation Nr: 1536489	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-25 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.

3. Entitlement to non-service-connected death pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The appellant is a surviving spouse of a deceased veteran (the Veteran) who had active duty service from January 1964 to December 1965.  

This matter comes to the Board of Veterans' Appeals (Board) from December 2010 and January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The December 2010 rating decision determined that new and material evidence had not been presented to reopen a claim of entitlement to dependency and indemnity compensation (DIC).  The January 2011 rating decision denied non-service connected death pension.  

In May 2015, the appellant testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

In order to establish jurisdiction over the issue of entitlement to service connection for the cause of the Veteran's death, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  


FINDINGS OF FACT

1. A July 1995 unappealed decision letter denied a claim for service connection for the cause of the Veteran's death. 

2. The evidence received since the July 1995 denial is new and material, and the appellant's claim for service connection for the cause of the Veteran's death is reopened.  

3. The cause of the Veteran's death is not related to service.  

4. The appellant's countable income exceeded the limit for purposes of entitlement to non-service-connected death pension.


CONCLUSIONS OF LAW

1. The July 1995 decision letter that denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).
 
2. The evidence received since the July 1995 denial is new and material, and the Veteran's claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108(West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for service connection for the cause of the Veteran's death have not been met, nor may service incurrence be presumed due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309, 3.312 (2014).

4. The appellant is not entitled to payment of non-service-connected death pension. 38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.21, 3.23. 3.272(g) (2013); VA Manual M21-1, Part I, Appendix B (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's appeal to reopen his claim of entitlement to service connection has been granted.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Under the notice requirements, VA is to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1974 (Fed. Cir. 2004) (Notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in letters issued in October 2010 and November 2010.  In those letters, the RO addressed the information and evidence necessary to substantiate claims of DIC, the death pension, and accrued benefits.  The RO addressed who was to provide the evidence.

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Available service department records have been obtained, as has the Veteran's death certificate, and the Veteran's private treatment records.  Confirmation of the appellant's receipt of Social Security Administration (SSA) benefits has been received.  The appellant states that she does not have any additional records, and she has not identified any other potentially relevant information or evidence.  A VA nexus opinion is not warranted because, as discussed below, there is no evidence that an event, injury, or disease occurred in service or during an applicable presumptive period for which the Veteran qualifies, or a credible indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. New and Material

The appellant filed her original claim for service connection for the cause of the Veteran's death in July 1995.  This claim was denied in a July 1995 decision letter on the basis that the evidence did not show that the Veteran's death was caused by disease or injury occurred in or aggravated by military service.  At the time of the July 1995 denial, the only evidence of record was the Veteran's July 1995 application for DIC, death pension, and accrued benefits.  The Veteran did not appeal the decision or submit additional evidence within one year, and thus the July 1995 denial letter became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim for the cause of the Veteran's death regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra. 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Additional evidence received following the July 1995 denial includes a 1992 private treatment record submitted in October 2010 discussing the Veteran's diagnoses of neuropathy, diabetes, and high blood pressure and the appellant's lay statements as to the cause of the Veteran's death.  She argues in a November 2011 statement that during basic and/or advanced individual training, the Veteran was exposed to Agent Orange, which was being tested on the installations where he served.  She believed that his cause and contributing cause of death should be considered as resulting from a presumptive disability associated with exposure to Agent Orange.  She elaborated during her May 2015 hearing, stating the Veteran might have been where they sprayed pesticides and throughout the years, it weakened his system and caused his heart to give way; because he died way too young.  She further stated that when the Veteran was alive, he told her that while he was in Germany, they sprayed Agent Orange, and that there was Agent Orange stored at Fort McClellan in Alabama, where he did National Guard duty.  

The Board finds that evidence has been received regarding the Veteran's service connection claim for the cause of the Veteran's death that is new to the claims file and relates to an unestablished fact necessary to substantiate the claim, namely the appellant's lay statements about the cause of the Veteran's death.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).

III. Cause of Death

The appellant is seeking benefits on the basis of a claim of entitlement to service connection for the cause of the Veteran's death.  She maintains that the Veteran was exposed to Agent Orange while in Germany and while on National Guard service at Fort McClellan.  

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2014). 

A death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  If a Vietnam service Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected even though there is no record of such disease during service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307(a)(6), (e); 3.309(e).  The diseases that are related to herbicide exposure include coronary artery disease.  38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a Veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The appellant argues that the Veteran was exposed to Agent Orange while in Germany and while on National Guard service at Fort McClellan in Alabama.  

The Veteran's service treatment records are silent for any complaints or treatment related to his heart.  An October 1965 record notes the Veteran's heart was normal.  His November 1965 separation examination notes his heart was normal and his November 1965 report of medical history notes he had no palpitation or pounding heart.  

A review of post-service medical evidence of record shows that the Veteran was diagnosed with heart failure.  See May 1995 medical record.  

The Veteran died in June 1995.  His death certificate listed the immediate cause of death as ventricular fibrillation, due to or as a consequence of coronary artery disease.  The Veteran was not service-connected for any disability at the time of his death.

Based on the evidence of record, the Board finds that service connection for the Veteran's cause of death is not warranted.  All the competent, credible, and probative evidence explains why the Veteran's death is unrelated to active duty service.

In order to grant service connection for the cause of death on a presumptive basis for exposure to Agent Orange, the Veteran must have served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  There is no evidence the Veteran served in Vietnam and the appellant does not assert such.  Her contentions have been that the Veteran was exposed to Agent Orange while in Germany and at Fort McClellan in Alabama.  As the Veteran does not meet the requirement for presumptive service connection, the Board finds service connection on a presumptive basis for exposure to herbicides is not warranted.  

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a Veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board will proceed with a decision on the claim for service connection on a direct basis. 

In written statements of records as well as during her May 2015 Board hearing, the appellant has asserted that the Veteran was exposed to Agent Orange during active service and National Guard duty at Fort McClellan.  While the Department of Defense has confirmed the operational use, testing, and disposal of Agent Orange and other herbicides outside of Vietnam, such exposure is not presumed for any veteran.  The appellant here has provided no more than her bare assertions that the Veteran was exposed to Agent Orange.  She has not provided dates or specific facts of the Veteran's alleged exposure.  The appellant's bare assertion that the Veteran was exposed to Agent Orange is not presumed to be either competent evidence or credible evidence.  Without some description of the details of the exposure such as would allow the Board to determine whether exposure was even possible, the Board must find that the Veteran was not exposed to Agent Orange or other herbicides in service.

The Board finds that there is no competent, credible, or persuasive evidence of record indicating that the Veteran's coronary artery disease was related to his active duty service in any way.  

Service treatment records are silent for any complaints or treatment related to his heart.  Post-service medical records simply show that the Veteran was diagnosed with heart failure.  There is no medical opinion that purports to relate the Veteran's coronary artery disease to service or to Agent Orange exposure in-service.  

While the appellant may believe that the Veteran was exposed to Agent Orange in service - which in turn is alleged to have resulted in the coronary artery disease that substantially and materially contributed to his death - the application of the known facts to the applicable law draw the Board to a different conclusion.  

The only evidence of record that supports the appellant's claim is her own bare assertions.  As a factual matter, the Board reiterates that there is no evidence of exposure to Agent Orange.  And while lay persons such as the appellant are competent to provide opinions on some medical issues (See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), establishing the etiology of coronary artery disease falls outside the realm of common knowledge of a lay person and requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Based on the Board's findings that there was no disease or injury of the heart in-service, and that there is no relationship between the Veteran's coronary artery disease and service, the Board concludes that service connection for the cause of death is not warranted.

Although the Board is sympathetic to the appellant's assertions, fully understands her position, and by no means wishes to minimize the honorable period of service the Veteran provided, the claim for entitlement to service connection for the cause of Veteran's death must be denied.  The Board has considered a remand to obtain the remainder of the Veteran's medical records and to obtain a medical opinion.  However, the Board has determined that a remand would not be helpful.  The appellant wrote on her October 2010 submission of a 1992 private medical record that "[t]his is all I have."  The evidence of record simply does not establish either on a direct or presumptive basis that the Veteran's coronary artery disease was caused by his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

IV. Death Pension

VA pays non-service-connected death pension to the surviving spouse of a veteran of a period of war who met certain requirements.  38 U.S.C.A. § 1541.  As the Veteran served for more than ninety days during a period of war, his service meets the service requirements under 38 U.S.C.A. § 1521(j) , such that he was a veteran of a period of war for purposes of entitlement to non-service-connected pension and for purposes of eligibility of his survivors for non-service-connected death pension. As the surviving spouse of a veteran of a period of war, the appellant is eligible to receive non-service-connected death pension.

VA establishes an annual rate for non-service connected pension, and the amount of pension paid is determined by subtracting the surviving spouse's countable income from the annual pension rate.  38 U.S.C.A. § 1541.  The maximum annual rate for non-service-connected death pension, as specified in 38 C.F.R. § 3.23 , is published in Appendix B of Part I of VA Manual M21-1 (M21-1), and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.  In 2010, when the appellant filed her claim for VA benefits as a surviving spouse, the maximum death pension amount was $7,933.  See 38 C.F.R. § 3.23, M21-1, Part I, Appendix B (2010).  In 2011, that amount was increased to $8,219, then to $8,359 in 2012, and $8,485 in 2013.

Information submitted by the appellant and the United States Social Security Administration (SSA) indicated that as of August 24, 2010, she had an income of $1,100.00 per month in Social Security benefits.  

When VA calculates entitlement to death pension, countable income may be reduced by subtracting the surviving spouse's unreimbursed medical expenses, if those expenses exceed 5 percent of the maximum death pension rate. 38 C.F.R. § 3.272(g)(2)(iii).  The Veteran has not submitted any unreimbursed medical expenses since filing her claim in August 2010.  Thus, the appellant's countable income effective August 24, 2010, for the 2010-11 year was $13,200, which exceeds the maximum death pension rates of $7,933 for 2010 and $8,219 for 2011.  Therefore, the appellant is not entitled to payment of death pension for the year following the Veteran's death.

In denying death pension, the RO informed the appellant that she may reapply for death pension when her income drops or her medical expenses increase.  The Board encourages the appellant to reapply for VA death pension if as yet unreported changes in her Social Security income and medical expenses made it possible that her countable income is (or was for any period) less than the applicable maximum pension rate.

While the Board is sympathetic to the appellant's circumstances, nonetheless, the income limits for entitlement to VA non-service-connected death pension, and the factors that may be considered in calculating countable income, are established by law, and the Board is bound by that law.  Eligible survivors are entitled to payment of non-service-connected death pension only when their countable income is less than the maximum annual rate for that pension.  As the appellant's countable income for the reported periods was not less than the applicable maximum pension rates, the Board must deny entitlement to payment of non-service-connected pension.


ORDER

New and material evidence having been received, the claim of entitlement to  service connection for the Veteran's cause of death is reopened; the appeal is granted to this extent only.

Entitlement to service connection for cause of the Veteran's death is denied.

Entitlement to non-service-connected death pension is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


